Per Curiam.
Suit to set aside the final settlement of an administrator, for fraud.
Demurrer to the complaint sustained, and the suit dismissed.
The suit was by creditors of the deceased intestate.
The fraud charged was in returning a false inventory.
Those who colluded with the administrator in returning the false inventory, and reaped the advantage of it, and the use of the property omitted to be inventoried, were made parties. See Roy v. Haviland, 12 Ind. R. 364.
The code authorizes a final settlement to be set aside for fraud, on the application of any one interested. 2 R. S. p. 275, § 116. We think fraud in the inventory may affect the final settlement with fraud, and will cause it to be set aside.
The judgment is reversed with costs. Cause remanded, &c.